Citation Nr: 0728672	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for bilateral 
cataracts, on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable evaluation for right plantar 
fasciitis with degenerative joint disease and heel spurs, on 
appeal from the initial grant of service connection.

4.  Entitlement to a compensable evaluation for left plantar 
fasciitis with degenerative joint disease and heel spurs, on 
appeal from the initial grant of service connection.

5.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome with degenerative joint disease, 
on appeal from the initial grant of service connection.




6.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome with degenerative joint disease, 
on appeal from the initial grant of service connection.

7.  Entitlement to a compensable evaluation for lumbosacral 
strain with degenerative joint and disc disease, on appeal 
from the initial grant of service connection.

8.  Entitlement to a compensable evaluation for fracture 
residuals of the left 5th and 7th ribs, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969, and from June 1985 to October 2000.

This matter comes to the Board of Veterans? Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
hypertension, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for bilateral 
cataracts, on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable evaluation for right plantar 
fasciitis with degenerative joint disease and heel spurs, on 
appeal from the initial grant of service connection.

4.  Entitlement to a compensable evaluation for left plantar 
fasciitis with degenerative joint disease and heel spurs, on 
appeal from the initial grant of service connection.

5.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome with degenerative joint disease, 
on appeal from the initial grant of service connection.




6.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome with degenerative joint disease, 
on appeal from the initial grant of service connection.

7.  Entitlement to a compensable evaluation for lumbosacral 
strain with degenerative joint and disc disease, on appeal 
from the initial grant of service connection.

8.  Entitlement to a compensable evaluation for fracture 
residuals of the left 5th and 7th ribs, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969, and from June 1985 to October 2000.

This matter comes to the Board of Veterans? Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO granted entitlement to service connection for the 
above-listed disabilities and assigned an initial 10 percent 
evaluation for hypertension and noncompensable evaluations 
for the remaining disabilities.  

In April 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

In a statement received in June 2005, the veteran appears to 
have raised a claim of service connection for residuals of 
malaria and/or exposure to Agent Orange.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's hypertension, which requires continuous 
medication for control, has been manifested by diastolic 
pressure readings predominantly less than 110 and systolic 
pressure readings predominantly less than 200.

2.  The veteran manifests early cataract formation of both 
eyes with corrected vision of 20/25 or greater in both eyes.

3.  The veteran's bilateral foot disability is manifested by 
plantar fasciitis and heel spurs causing pain on use of the 
feet not relieved with a built-up shoe or arch supports.

4.  The veteran's bilateral knee disability with x-ray 
confirmed arthritis is manifested by subjective report of 
pain with no objective evidence of swelling, muscle spasm, 
painful motion, or instability.

5.  The preponderance of the evidence establishes that the 
veteran's lumbosacral strain with degenerative joint and disc 
disease is manifested by subjective report of low back pain 
with full range of motion of the thoracolumbar spine and no 
objective evidence of swelling, muscle spasm, painful motion, 
localized tenderness, abnormal spinal contour, chronic 
neurologic deficits, or incapacitating episodes of 
intervertebral disc syndrome (IVDS).




6.  The veteran's fracture residuals of the left 5th and 7th 
ribs are manifested by subjective complaint of pain with no 
objective evidence of residual functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent rating for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

2.  The criteria for an initial compensable evaluation for 
bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, 
Diagnostic Codes 6027, 6079 (2006).

3.  The criteria for an initial 10 percent evaluation, but no 
higher, for right and left plantar fasciitis with 
degenerative joint disease and heel spurs have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2006).

4.  The criteria for an initial compensable evaluation for 
left retropatellar pain syndrome with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5257 (2006); VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 09-04 (Sept. 21, 
2004).

5.  The criteria for an initial compensable evaluation for 
right retropatellar pain syndrome with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5257 (2006); VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 09-04 (Sept. 21, 
2004).

6.  The criteria for an initial compensable rating for 
lumbosacral strain with degenerative joint and disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003, 5292, 5293, 5295 (1999-2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2004-2006).

7.  The criteria for an initial compensable evaluation for 
fracture residuals of the left 5th and 7th ribs have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5297 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran was discharged from active service in October 
2000.  He filed his service connection claims in January 
2001.  A January 2002 RO letter that preceded the initial 
adjudications advised him of the types of evidence and/or 
information deemed necessary to substantiate his claims and 
the relative duties upon himself and VA in developing his 
claims.  He responded in September 2002 indicating that he 
had no additional medical evidence to provide in support of 
his claims.  The purposes of a VCAA notice were satisfied as 
a June 2002 RO rating decision granted the service connection 
claims and assigned initial ratings and effective dates of 
award.  Accordingly, no further VCAA was required.  Dingess, 
19 Vet. App. at 491.

Once the service connection claims had been substantiated, 
the veteran's filing of a notice of disagreement with the 
downstream issue of entitlement to a higher initial ratings 
did not trigger additional § 5103(a) notice.  Id. at 493.  
However, VA's statutory duties specified under § 5104 and § 
7105, and applicable regulatory duties found at 38 C.F.R. 
§ 3.103, still apply.  Id.  VA satisfied these duties by 
furnishing him a September 2002 Statement of the Case (SOC) 
that advised him of the applicable schedular criteria, the 
evidence reviewed, and the Reasons and Bases for denying his 
claims.  A January 2004 RO letter advised him to submit any 
evidence in his possession that pertained to his claims, and 
further notice was provided by letter in December 2005 
(initially sent to the incorrect address in April 2005).  In 
April 2006, the veteran reported having no additional 
information or evidence to provide to VA to substantiate his 
claims.  The claims were readjudicated in a January 2007 
Supplemental SOC.  Thus, any notice deficiencies regarding a 
failure to provide preadjudicatory notice on establishing a 
disability rating and effective date of award have been 
cured.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III).  See also Medrano v. Nicholson, No. 04-1009 
(U.S. Vet. App. April 23, 2007).

Regarding the duty to assist, the record includes the 
veteran's service medical records and identified private and 
VA treatment records.  There are no outstanding requests to 
obtain private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  He was 
afforded two VA Compensation and Pension (C&P) examinations 
during the appeal period.  The veteran had claimed attendance 
at an October C&P examination at the Temple VAMC, but the 
record reflected that the examination request had been 
cancelled.  An August 2003 report from this facility 
indicates that there is no record that an examination took 
place.  The evidence of record is sufficient to decide the 
case, and there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.


II.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  Section 4.40 
does not require a separate rating for pain, but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.  

Diagnostic Code 5010-5003 provides that traumatic arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

The Board reviews all the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board summarizes the relevant evidence 
where appropriate, and its analysis focuses specifically on 
what the evidence shows, or fails to show, on each claim.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  


III.  Analysis

A.  Hypertension

The RO has rated the veteran's hypertension as 10 percent 
disabling under Diagnostic Code 7101.  This rating 
contemplates hypertensive vascular disease (hypertension and 
isolated systolic hypertension) manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; history of diastolic pressure 
predominantly 100 or more which is controlled by continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  
A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.

The veteran was diagnosed and treated for hypertension in 
service.  At times, his hypertension was poorly controlled 
with some diastolic pressures of 100 or more and systolic 
pressures of 160 or more.  His separation examination in 
January 2001 showed a blood pressure reading of 144/82.  His 
initial VA examination in March 2002 demonstrated a blood 
pressure reading of 155/84.  His VA clinical records show the 
highest blood pressure readings of 172/101 in January 2001, 
165/95 in June 2005, and 166/106 in April 2006.  Otherwise, 
his clinical records, and a December 2003 VA examination 
report, show numerous lower diastolic and systolic pressures.

The preponderance of the evidence in this case establishes 
that the veteran's hypertension, which requires continuous 
medication for control, has been manifested by diastolic 
pressure readings predominantly less than 110 and systolic 
pressure readings predominantly less than 200.  The record 
shows no occasions where his diastolic pressures measured 110 
or more, or systolic pressures measured 200 or more, during 
the appeal period.  Necessarily, the decision in this case 
rests upon the objectively recorded blood pressure readings 
taken by medical professionals, and there is no lay evidence 
of record which allows the Board to give consideration to a 
higher initial evaluation for hypertension for any time 
during the appeal period.  There is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).


B.  Cataracts

The veteran was diagnosed with bilateral cataracts in 
service.  A January 2002 VA ophthalmology consultation showed 
minimal incipient senile cataracts in both eyes (OU).  
Examination demonstrated 20/20-1 visual acuity of the right 
eye (OD), and 20/25 visual acuity of the left eye (OS).  VA 
C&P examination in March 2002 showed evidence of early 
cataract formation.  In a statement received in July 2002, 
the veteran reported a decrease in his visual acuity.  A July 
2002 VA diabetic eye screening examination showed 20/20 
pinhole visual acuity of the right eye, and 20/20-2 pinhole 
visual acuity of the left eye.  A VA C&P examination in 
December 2003 showed corrected visual acuity of 20/25 
bilaterally.  At that time, the examiner found no evidence of 
cataracts.  The veteran denied vision problems during a 
December 2003 VA diabetic eye screening examination.  At that 
time, he had 20/20+ corrected vision in both eyes.

Pre-operative senile cataracts and others are rated based 
upon impairment of vision.  38 C.F.R. § 4.84a, Diagnostic 
Code 6028 (2006).  Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses.  
38 C.F.R. § 4.75 (2006).  Evaluations for visual acuity range 
from noncompensable to 100 percent based on the degree of 
impairment.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 
(2006).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2006).  Vision in both eyes correctable to 20/40 warrants a 
noncompensable evaluation.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2006).  A 10 percent rating requires vision in one 
eye correctable to 20/50 and vision in the other eye 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6078 (2006).

The medical evidence establishes that the veteran has early 
cataract formation.  He has reported a decrease in his visual 
acuity.  However, ratings on account of visual impairment 
are, when practicable, based only on examination by 
specialists.  38 C.F.R. § 4.75 (2006).  His ophthalmology 
examinations during the appeal period have shown visual 
acuity of 20/25 or greater in both eyes.  Thus, the 
preponderance of the evidence establishes that the veteran 
does not meet the criteria for a compensable evaluation under 
Diagnostic Code 6079 for any time during the appeal period.  
The claim for a compensable initial rating, therefore, must 
be denied.
 

C.  Plantar fasciitis

The veteran's service medical records reflect his treatment 
for persistent foot and ankle pain bilaterally.  X-ray 
examination demonstrated bilateral heel spurs diagnosed as 
plantar fasciitis.  He reported a 7/10 pain intensity of both 
heels with some relief of symptoms obtained with use of over-
the-counter (OTC) inserts.  On his separation examination in 
January 2001, he reported ankle pain and swelling after 
prolonged use.  

A VA diabetic foot examination in July 2001 showed no outward 
abnormalities of the feet.  His evaluation noted no weakness 
present in the feet or ankles.

On his VA C&P examination in March 2002, the veteran reported 
experiencing discomfort in both heels, especially with 
prolonged standing and walking.  On examination, his gait and 
balance were normal.  His feet and ankles were essentially 
symmetrical on observation and absent swelling or 
inflammation.  He was able to rise on heels and toes, stand 
and hop on one foot, and walk heel-to-toe without evidence of 
discomfort.  Palpation of the heel area revealed no evidence 
of discomfort.  Range of motion testing revealed no evidence 
of loss of mobility or discomfort.  His feet and ankles 
showed 0 to 20 degrees of dorsiflexion, 0 to 45 degrees of 
plantar flexion, 0 to 30 degrees of inversion and 0 to 20 
degrees of eversion.  X-ray examination showed moderately 
severe osteoarthritis of the 1st metacarpal phalangeal (MP) 
joint of the right foot, bilateral calcaneal spurs, and spurs 
in the forefoot articulations of each foot.  The examiner 
diagnosed bilateral plantar fasciitis with degenerative joint 
disease (DJD) and heel spurs.

In a statement received in July 2002, the veteran reported 
bilateral foot pain that interfered with activities such as 
walking, climbing up and down stairs, and getting out of a 
tractor.  

An October 2003 VA diabetic foot consultation noted the 
veteran's report of bilateral heel pain with occasional 
swelling.  At that time, orthotic shoes were ordered.

VA clinical records in July and November 2002, as well as 
February 2003 and March 2004, noted the veteran's denial of 
being in any pain.

On VA C&P examination in December 2003, the veteran reported 
daily 5/10 bilateral foot pain, especially at the end of the 
day after working on his feet.  Examination showed the heels 
to be non-tender.  There were no visible deformities.  His 
feet and ankle strength were good.  The examiner diagnosed 
history of bilateral plantar fasciitis and heel spurs, 
currently active when walking for too long or too far.  X-ray 
examination showed moderate osteoarthritic change in the 
right 1st metatarsophalangeal joint, bilateral prominent 
spurs, and suspect bilateral hammer toes.

In the present case, the RO has evaluated the veteran's 
plantar fasciitis by analogy to impairment resulting from 
acquired flatfoot.  According to the relevant diagnostic 
code, mild acquired flatfoot with symptoms relieved by built-
up shoe or arch support will result in a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  A 
compensable evaluation of 10 percent requires evidence of 
moderate unilateral or bilateral acquired flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo-achillis and pain on manipulation and use 
of the feet.  Id.  Severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities will result 
in the award of a 20 percent rating for unilateral 
involvement, and 30 percent for bilateral involvement.  Id.

Another rating code also is for consideration, Diagnostic 
Code 5284, which rates impairment resulting from other foot 
injuries.  According to this diagnostic code, evidence of 
moderate residuals of a foot injury warrants the assignment 
of a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).  The next higher evaluation of 
20 percent requires evidence of moderately severe residuals 
of a foot injury.  Id.

The veteran reports bilateral foot and heel discomfort 
exacerbated by activities such as prolonged standing and 
walking.  His physical findings are significant for bilateral 
plantar fasciitis with calcaneal spurs.  His examinations 
during the appeal period are negative for tenderness, visible 
deformity, loss of mobility, or loss of strength in either 
the feet or ankles.  However, a VA examiner in December 2003 
indicated that the veteran's bilateral plantar fasciitis and 
heel spurs became active with use.  It appears from the 
record that the veteran's pain is not relieved by the use of 
orthotic shoes.  The lay and medical evidence establishes 
that the veteran's bilateral foot disability is manifested by 
plantar fasciitis and heel spurs causing pain on use of the 
feet not relieved with a built-up shoe or arch supports.  
With consideration of 38 C.F.R. §§ 4.40 and 4.45, and 
application of the benefit of the doubt rule and 38 C.F.R. 
§ 4.7, the Board finds that such findings more closely 
approximate the criteria for a 10 percent rating under 
Diagnostic Code 5276.

Given the slight findings of impairment found during the VA 
examinations, however, and the absence of other evidence to 
support a higher rating, the Board finds that a rating above 
10 percent is not warranted.  The veteran's descriptions of 
bilateral foot pain on use have been found credible and 
competent, and have been relied upon in assigning the 10 
percent rating.  The preponderance of the lay and medical 
evidence, however, is against a higher rating still.


D.  Retropatellar pain syndrome

The veteran was diagnosed with bilateral retropatellar pain 
syndrome in service.  He was given a permanent profile 
limiting his forced running in November 1996.  On his 
separation examination in January 2001, he reported knee pain 
and swelling after prolonged use.  

On his VA C&P examination in March 2002, the veteran reported 
bilateral knee pain exacerbated with activities such as 
prolonged standing and walking as well as climbing or 
descending stairs.  He denied a history of swelling, 
inflammation, instability or locking.  On examination, his 
gait, posture and balance were normal.  His knees were 
symmetrical on observation and absent swelling or 
inflammation.  There was no evidence of tenderness or 
effusion.  The knee joints were stable anteriorly, 
posteriorly and laterally.  His range of motion was 0 to 140 
degrees bilaterally with mild crepitance bilaterally 
throughout range of motion testing.  X-ray examination was 
significant for minimal narrowing at the right medial joint 
compartment, a small bony spur on the superior borders of 
each patella at the quadriceps insertion, and a small spur on 
the anteroinferior surface of the left patella at the origin 
of the patellar tendon.  The examiner diagnosed bilateral 
retropatellar pain syndrome with DJD of both knees.

In a statement received in July 2002, the veteran reported 
bilateral knee pain interfered with activities such as 
walking, and required him to take medications such as Advil 
on a daily basis.

VA clinical records in July and November 2002, as well as 
February 2003, noted the veteran's denial of being in any 
pain.





On VA C&P examination in December 2003, the veteran reported 
daily bilateral knee pain, self-described as a warm 
sensation, almost every day, particularly at the end of the 
day.  He denied swelling.  He obtained some relief of 
symptoms with Advil and Motrin.  Examination showed no edema 
in either knee.  He had flexion to 140 degrees without pain 
and extension to 0 degrees without pain.  His collateral and 
cruciate ligaments, as well as his medial and lateral 
meniscus, were stable.  The examiner offered a diagnosis of 
bilateral knee pain with history of DJD.  X-ray examination 
showed mild narrowing of the medial joint compartment 
bilaterally, and possible slight joint effusion in the left 
knee.

A May 2004 VA clinical record noted the veteran's denial of 
being in any pain.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The veteran's right knee disability has been evaluated as 
noncompensable.  Normal range of motion of the knee is 
measured from 0 degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2006).  Diagnostic Code 
5260 provides a noncompensable rating for leg flexion limited 
to 60 degrees, and a 10 percent rating for leg flexion 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Diagnostic Code 5261 provides a noncompensable 
rating for leg extension limited to 5 degrees, and a 10 
percent rating for leg flexion limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Separate 
ratings may be assigned when there is limitation of both 
flexion and extension.  VAOPGCPREC 09-04 (Sept. 21, 2004).  

A minimum 10 percent rating may be assigned where there is x-
ray confirmed arthritis with painful motion due to 
degenerative or traumatic arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, NOTE (1) (2006).  However, the 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Alternatively, VA's Schedule for Rating Disabilities also 
allows for consideration of a separate rating for recurrent 
subluxation and lateral instability under Diagnostic Code 
5257.  VAOPGCPREC 9-98 (Aug. 14, 1998).  A 10 percent rating 
is warranted for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).

The preponderance of the evidence establishes that the 
veteran is not entitled to a compensable rating for either 
knee during any part of the appeal period.  Both of his knees 
showed normal range of motion on VA examinations in March 
2002 and December 2003.  There were no observable findings of 
swelling, instability, muscle spasm, or satisfactory evidence 
of painful motion on either examination.  There is no 
objective evidence of functional impairment of either knee on 
use.  The preponderance of the evidence establishes that the 
veteran's bilateral knee disability is manifested by 
subjective report of pain with no objective evidence of 
swelling, muscle spasm, painful motion or instability.  As 
such, there is no basis for consideration of a compensable 
initial rating for either knee, under any applicable 
diagnostic code, during the appeal period.  

In so deciding, the Board has considered the veteran's report 
of bilateral knee pain, but the provisions of Diagnostic Code 
5003 require, at a minimum, satisfactory evidence of painful 
motion.  Furthermore, a compensable rating requires 
limitation of motion meeting the criteria for noncompensable 
limitation of motion under either Diagnostic Code 5260 or 
5261.  VAOPGCPREC 23-97 (July 1, 1997).  However, 
satisfactory evidence of swelling, muscle spasm or painful 
motion has not been presented for any time during the appeal 
period.  See 38 C.F.R. § 4.40, 4.45, 4.59.  Again, in 
December 2003 the veteran had flexion to 140 degrees without 
pain and extension to 0 degrees without pain.  There was no 
swelling, effusion, inflammation, or tenderness to palpation.  
The claim for an initial compensable rating for right and 
left patellofemoral pain syndrome, therefore, must be denied.





E.  Lumbosacral strain

The veteran reported a history of recurrent back pain in 
service with a history of bruising his sacrum in 1987.

On his VA C&P examination in March 2002, the veteran reported 
recurrent bouts of low back pain occurring approximately once 
per month that lasted approximately one hour in duration.  He 
did not require medical treatment for his condition, and 
denied a history of radiating pain.  On examination, he had a 
normal posture.  The back was symmetrical on observation and 
well-developed with good muscle strength and tone.  There was 
no costovertebral angle (CVA) tenderness.  The vertebrae were 
midline and nontender to palpation.  Range of motion testing 
revealed no evidence of discomfort or loss of mobility.  He 
had 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 
0 to 30 degrees of rotation bilaterally, and 0 to 35 degrees 
of lateral flexion bilaterally.  X-ray examination was 
significant for a mildly narrowed L4-L5 disc space, 
osteoarthritic changes in the facet joints of the lower two 
lumbar levels, and a minimally anteriorly wedged L1 vertebral 
body that appeared to be an old injury.  The examiner 
diagnosed lumbosacral strain with DJD and degenerative disc 
disease (DDD).

In a statement received in July 2002, the veteran reported 
low back pain that interfered with his sleep, and limited his 
ability to lift certain weights.

VA clinical records in July and November 2002, as well as 
February 2003, noted the veteran's denial of being in any 
pain.

On VA C&P examination in December 2003, the veteran reported 
daily low back pain, self-described as a sharp pain in the 
middle of his lumbar spine, exacerbated with prolonged 
walking and standing.  His hips felt aggravated with walking.  
He denied pain radiation to his buttocks or legs, or numbness 
of the legs.  His pain averaged 6/10, but did not worsen.  He 
denied incapacitating episodes.  Examination showed normal 
spinal curvature that was non-tender to palpation.  He 



had 0 to 90 degrees of forward flexion without pain, 0 to 30 
degrees of extension without pain, 0 to 30 degrees of left 
and right lateral flexion without pain, and 0 to 30 degrees 
of left and right rotation without pain.  The examiner 
offered a diagnosis of chronic low back pain with history of 
DJD and DDD, but no incapacitating episodes in the last year.  
X-ray examination showed moderate-sized osteophytes in the 
lumbar spine without any apparent significant disc space 
narrowing.

A May 2004 VA clinical record noted the veteran's denial of 
being in any pain.

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from a service connection 
claim filed in October 2000.  Effective September 23, 2002, 
VA revised the criteria for evaluating IVDS.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine, to include renumbering the IVDS 
Diagnostic Code from 5293 to 5243.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  VA later amended Diagnostic Code 5243 
to include a definition of incapacitating episodes of IVDS 
which had been inadvertently omitted with publication of the 
final rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  The Board 
may only consider and apply the "new" criteria as of the 
effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the old criteria, the currently assigned noncompensable 
rating is consistent with lumbosacral strain with slight 
subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000-2003).  A 10 percent rating under the criteria in 
effect prior to September 23, 2002 was warranted for lumbar 
spine symptoms consistent with slight limitation of lumbar 
spine motion (Diagnostic Code 5292), mild IVDS (Diagnostic 
Code 5293) and lumbosacral strain with characteristic pain on 
motion (Diagnostic Code 5295).  See 38 C.F.R. § 4.71a (1999-
2002).

The criteria change for IVDS effective September 23, 2002 
provides for evaluating IVDS based upon combining the chronic 
orthopedic and neurologic manifestations 



of IVDS, or the frequency or duration of incapacitating 
episodes of IVDS, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).  

The criteria change for evaluating diseases and injuries of 
the spine effective September 26, 2003 provides a 10 percent 
rating where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contours.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

The preponderance of the evidence establishes that the 
veteran's service-connected lumbosacral strain with 
degenerative joint and disc disease is manifested by 
subjective report of low back pain with full range of motion 
of the thoracolumbar spine and no objective evidence of 
swelling, muscle spasm, painful motion, localized tenderness, 
abnormal spinal contour, chronic neurologic deficits or 
incapacitating episodes of IVDS.  VA examinations in March 
2002 and December 2003 showed no thoracolumbar spine 
limitation of motion in any plane of movement, and no pain on 
range of motion testing.  His examinations did not elicit 
report of localized tenderness; there was no tenderness to 
palpation.  His posture, 



muscle strength and tone were normal.  The veteran denied 
radiation of pain as well as incapacitating episodes of IVDS.  
In the absence of any satisfactory evidence of painful motion 
and/or functional impairment, there is no basis for providing 
a compensable rating for the service-connected lumbar spine 
disability for any period of time, under either the old or 
new criteria, during the appeal period.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The claim for an initial compensable 
rating for lumbosacral strain with degenerative joint and 
disc disease, therefore, must be denied.


F.  Fracture residuals of the left 5th and 7th ribs

The veteran's service medical records reflect that he injured 
his ribs after a falling accident in December 1996.  His 
physical examination showed tenderness to palpation (TTP) of 
ribs 3-8 on the left side.  An x-ray examination showed 
fractures of the left 5th and 7th ribs.

In a statement received in July 2002, the veteran reported 
discomfort in the area of his rib fractures that required him 
to take medications such as Motrin and Advil.

On VA examination in December 2003, the veteran reported 
occasional discomfort in the left lateral chest area when 
turning.  On examination, his left chest showed good range of 
motion.  He was non-tender to palpation to the 5th and 7th 
ribs.  No abnormalities or deformities were present.  The 
examiner diagnosed status post fractured left 5th and 7th ribs 
with no residuals.  X-ray examination showed fractures of the 
left 3rd, 4th, 5th, 6th, 7th, 9th and 10th ribs which the examiner 
could not determine were old or new.

The veteran's service-connected residuals of left rib 
fractures have been rated as noncompensable by the RO under 
the provisions of Diagnostic Code 5299-5297.  38 C.F.R. 
§§ 4.20, 4.27, 4.71a (2006).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2006).

Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2006).  A 20 percent evaluation is 
warranted where two ribs have been removed.  Id.  Notes to 
this code provide that the rating for rib resection or 
removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  Id.

There is no evidence, or argument, that the veteran has 
undergone removal or resection of a rib.  Therefore, a 
compensable rating under Diagnostic Code 5297 is not for 
consideration.  While such removal or resection has not been 
shown, the Board must still consider whether the veteran is 
entitled to compensation for residuals of his rib fractures.  
He reports occasional discomfort in the left lateral chest 
area when turning.  As indicated above, a compensable rating 
is not warranted for pain alone under 38 C.F.R. §§ 4.40 and 
4.45.  Spurgeon, 10 Vet. App. 194 (1997).  VA examination in 
December 2003 found no limitation of chest motion associated 
with the rib fractures or any residual disability.  The Board 
finds no schedular criteria which, by analogy, would entitle 
the veteran to a compensable 


rating as there are no current functional impairments related 
to his prior history rib fractures in service.


ORDER

The claim for an initial evaluation in excess of 10 percent 
for hypertension is denied.

The claim for an initial compensable evaluation for bilateral 
cataracts is denied.

An initial 10 percent evaluation, but no higher, for 
bilateral plantar fasciitis with degenerative joint disease 
and heel spurs is granted.

The claim for an initial compensable evaluation for left 
retropatellar pain syndrome with degenerative joint disease 
is denied.

The claim for an initial compensable evaluation for right 
retropatellar pain syndrome with degenerative joint disease 
is denied.

The claim for an initial compensable rating for lumbosacral 
strain with degenerative joint disease is denied.

The claim for an initial compensable evaluation for fracture 
residuals of the left 5th and 7th ribs is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


